435 A.2d 407 (1981)
Paul C. DODGE
v.
Patricia L. DODGE.
Supreme Judicial Court of Maine.
Argued September 22, 1981.
Decided October 2, 1981.
Marden, Dubord, Bernier & Chandler, Bruce W. Chandler (orally), Waterville, for plaintiff.
Fitzgerald, Donovan & Conley, J. Michael Conley, III (orally), Bath, for defendant.
Before McKUSICK, C. J., and GODFREY, NICHOLS, ROBERTS, CARTER, VIOLETTE and WATHEN, JJ.
MEMORANDUM OF DECISION.
Paul C. Dodge, the plaintiff in this divorce action, appeals from a judgment of the Superior Court, Lincoln County, awarding the defendant, Patricia L. Dodge, alimony of $1,000 per month and a $100,000 interest in a business corporation found to be *408 marital property. The plaintiff contends that the award of alimony is excessive in relation to his income and that the ten-year period allowed for payment of the defendant's interest in the marital property is too short. We affirm the judgment.
The Superior Court's award is supported by sufficient evidence in the record and does not result in an injustice "so apparent as to be instantly visible without argument." Capron v. Capron, Me., 403 A.2d 1217, 1218 (1979). Assets other than income may be considered by the trial court in setting the amount of alimony. Smith v. Smith, Me., 419 A.2d 1035, 1039 (1980). The power to order division of marital property includes the power to order the means of payment. See Prue v. Prue, Me., 420 A.2d 257 (1980). The Superior Court's exercise of its discretion in this case was neither "palpably and grossly violative of fact and logic" nor an "exercise . . . of passion or bias." Strater v. Strater, 159 Me. 508, 519, 196 A.2d 94, 100 (1963).
The entry is:
Judgment affirmed.
All concurring.